Citation Nr: 1039079	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for temporomandibular joint (TMJ) dysfunction, prior to May 25, 
2006.

5.  Entitlement to an initial evaluation in excess of 30 percent 
for TMJ dysfunction, from May 25, 2006.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for headaches, secondary to TMJ dysfunction.

7.  Entitlement to an initial compensable evaluation for 
bilateral pes planovalgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to March 2004.

These matters come to the Board of Veterans' Appeals (Board or 
BVA) on appeal from a March 2004 rating decision of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service connection 
for bilateral wrist disability and a right ankle disability.  It 
also granted service connection for TMJ and assigned a 10 percent 
initial evaluation, effective March 9, 2004.  The RO also granted 
service connection for headaches, secondary to TMJ dysfunction, 
and assigned a 10 percent initial evaluation, effective March 9, 
2004.  The Veteran was also granted service connection for 
bilateral pes planovalgus and assigned a noncompensable initial 
evaluation, effective March 9, 2004.

Subsequently, in an August 2006 decision, the RO assigned a 20 
percent staged initial evaluation for TMJ dysfunction, effective 
May 25, 2006.  Thereafter, in an October 2006 decision, the RO 
found that there was clear and unmistakable error in the 
evaluation of TMJ dysfunction and assigned a 30 percent staged 
initial evaluation, effective May 25, 2006.

The issues were previously before the Board in December 2007, at 
which time they were remanded for further development.  The 
claims are again before the Board for further appellate review.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a December 2007 remand, the Board directed that the RO contact 
the Veteran and advise her that, per her October 10, 2006 
request, she may present testimony at a personal hearing at the 
local RO before a Veterans Law Judge of the Board of Veterans' 
Appeals via either a videoconference hearing or an in-person 
hearing before a traveling Veterans Law Judge sitting at the 
local RO.  The Board also directed that, as warranted, the RO 
should schedule the desired hearing before a Veterans Law Judge 
of the Board of Veterans' Appeals at the local RO.  However, 
after a review of the record, the Board observes that the Veteran 
was never properly notified in this regard.  Although, the RO, in 
a December 2009 Supplemental Statement of the Case, may have 
attempted to notify the Veteran of her ability to present 
testimony at a Board hearing, the Board finds that such efforts 
are insufficient.  Further, there is no evidence that the Veteran 
has withdrawn her request for a hearing.  Therefore, given the 
foregoing, the Board finds that compliance with the December 2007 
remand has not been accomplished.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not fully implemented, 
the Board itself errs in failing to insure compliance.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

With respect to the Veteran's claim for an increased evaluation 
for temporomandibular joint (TMJ) dysfunction, the record 
reflects that the Veteran was last afforded a QTC examination in 
February 2004.  Additionally, the available VA dental records and 
other VA outpatient treatment records are not fully responsive to 
the criteria used to evaluate TMJ.  Therefore, the Board finds 
that a new examination is necessary to determine the current 
nature and extent of the Veteran's service-connected TMJ.  Such 
information would be useful in the de novo adjudication of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom she has received treatment for the 
disabilities on appeal.  After securing the 
necessary authorizations for release of 
this information, seek to obtain copies of 
all treatment records referred to by the 
Veteran, not already of record.

2.  After completion of the above, 
including affording the appropriate period 
for response, schedule the Veteran for a VA 
dental examination to determine the nature 
and severity of her service-connected TMJ 
dysfunction.  The claims file must be made 
available to the examiner for review prior 
to the examination, and such review should 
be noted in the examination report.  All 
indicated studies should be conducted, and 
all findings reported in detail.

The examiner should describe inter-incisal 
range of motion and lateral excursion (in 
mm.) and loss of whole, or part, of the 
ramus, involving loss of temporomandibular 
articulation (bilateral or unilateral).  

The examiner should discuss the presence or 
absence of any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and express this in terms of 
additional degrees of limitation of inter-
incisal range of motion.

The examiner is also asked to provide an 
opinion concerning the impact of the 
service-connected TMJ dysfunction on the 
Veteran's ability to work.

3.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal remains denied, issue a supplemental 
statement of the case and afford the 
Veteran and her representative the 
appropriate opportunity to respond.  

4.  If any benefit sought on appeal has not 
been granted in total, contact the Veteran 
and advise her that, per her October 10, 
2006 request, she may present testimony at 
a personal hearing at the local RO before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via either a 
videoconference hearing or an in-person 
hearing before a traveling Veterans Law 
Judge sitting at the local RO.  The Veteran 
should be requested to specify whether she 
desires a videoconference or Travel Board 
hearing.  Thereafter schedule the Veteran 
for the identified type of Board hearing, 
unless otherwise indicated.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


